        Case 5:18-cv-00422-TES Document 1 Filed 11/13/18 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF GEORGIA
                          MACON DIVISION


CHRIS NAPIER,
FREDRICK NAPIER and
KENDRICK DUMES                                         CIVIL ACTION NO.
        Plaintiffs,



                                                       Jury Trial Demanded

      VS.

ROCKY BOTTOM TIMBER COMPANY, LLC and
WILLIAM ELDER PARKER, IV,
        Defendants.

                                COMPLAINT

      Plaintiffs Chris Napier, Fredrick Napier and Kendrick Dumes (“Plaintiffs”),

bring this Complaint against Rocky Bottom Timber Company, LLC (“Rocky

Bottom”) and William Elder Parker, IV (“Parker”), and show the Court as follows:


                              INTRODUCTION

                                       1.


      Plaintiffs bring this action under the Fair Labor Standards Act of 1938 (1)

(FLSA) to recover due but unpaid hourly wages and overtime wages and an
           Case 5:18-cv-00422-TES Document 1 Filed 11/13/18 Page 2 of 12




additional like amount as liquidated damages; (2) to enjoin violations of the FLSA

and; (3) and to be reimbursed the costs of litigation, including reasonable

attorneys’ fees.

                         JURISDICTION AND VENUE

                                         3.

       This Court has subject matter jurisdiction over the present action under

Article III, §2 of the United States Constitution, FLSA § 16(b), 29 U.S.C. § 216(b),

28 U.S.C § 1331, because this case arises under the FLSA, a federal statute that

affects interstate commerce. This Court has pendent supplemental jurisdiction

under 28 USC §1367 over the Plaintiffs’ cause of action for the contractual

agreement to pay overtime wages.

                                         4.

        Venue properly lies in the Middle District of Georgia under 28 U.S.C.

§1391 because Rock Bottom’s principle place of business is in the Middle District

of Georgia. Defendant Parker can be served within the Middle District of Georgia

and the events giving rise to the claims herein arise in the Middle District of

Georgia.
         Case 5:18-cv-00422-TES Document 1 Filed 11/13/18 Page 3 of 12




                                  PLAINTIFFS

                                         5.

      Plaintiffs were employees of Rocky Bottom residing within the Middle

District of Georgia.

                                 DEFENDANTS

                                         6.

      Defendant Rocky Bottom is a for profit corporation organized under the

laws of the State of Georgia.

                                         7.

      At all times material hereto, Defendant Parker owned and operated Rocky

Bottom Timber Company, LLC whose principle office is located at 118 Logwall

Church, Forsyth, GA 31029.

                                         8.

      Rocky Bottom can be served with process, at its principle place of business

located at 118 Logwall Church, Forsyth, GA 31029.

                                         9.

      Rocky Bottom is subject to the personal jurisdiction of this Court.

                                        10.

      At all times material hereto, Defendant Rocky Bottom has been "employer"

of Plaintiffs as defined in FLSA § 3(d), 29 U.S.C. §203(d).
         Case 5:18-cv-00422-TES Document 1 Filed 11/13/18 Page 4 of 12




                                         11.

      Defendant Parker is subject to personal jurisdiction of this Court and can be

served with process at 118 Logwall Church, Forsyth, GA 31029.



                                         12.

      At all times material, Defendant Parker has been an "employer" of Plaintiffs

as defined in FLSA § 3(d), 29 U.S.C. §203(d).

                          ENTERPRISE COVERAGE

                                         13.

      At all times material, Rocky Bottom has been an “enterprise engaged in

commerce or in the production of goods for commerce” as defined in the FLSA

§6(a), 29 U.S.C. § 206 (a) and “has employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce

by any person,” 29 U.S.C. §203(s) (a) (A) (i), as defined by 29 U.S.C.

§203(s)(1)(A)(i) because their employees use trucks and heavy equipment that

have travelled in interstate commerce.

                                         14.

      In all relevant years, Rocky Bottom had an annual gross volume of sales

made or business done of not less than $500,000 (exclusive of excise taxes at the
         Case 5:18-cv-00422-TES Document 1 Filed 11/13/18 Page 5 of 12




retail level that are separately stated) within the meaning of 29 U.S.C.

§203(s)(1)(A).

                             OPERATIVE FACTS

                                        15.

      Plaintiffs are or were “employees”, as defined by FLSA §3(e)(1), 21USC

§203(e)(1), employed within the three previous years of filing of the Complaint by

Rocky Bottom.

                                        16.

      At all times material, Defendant Parker exercised operational control and

supervising authority over the work activities of Plaintiffs and Defendant Parker

scheduled Plaintiffs’ working hours and supervised scheduling as well as exercised

authority and supervision over Plaintiffs’ compensation.

                                        17.

      For the three years previous to the filing of the Complaint Plaintiffs were

employed by Defendant Rocky Bottom and for the three years previous to filing of

the Complaint, have worked more than forty (40) hours in the work week. The

Defendants Rocky Bottom and Parker paid Plaintiffs straight wages for 40 hours

work but never paid Plaintiffs for the hours worked in excess of 40 hours and

overtime premium pay for the hours worked in excess of forty 40 hours in the work

week as required by the FLSA.
         Case 5:18-cv-00422-TES Document 1 Filed 11/13/18 Page 6 of 12




                                         18.

      Plaintiffs Fredrick and Chris Napier were truck drivers and reported to work

at the forest job site at approximately 6:30am every workday and worked

delivering final loads to the mills until approximately 7:00pm every workday.

Some days the employees could not work due to rainy conditions at the forest work

site. Truck drivers worked during the workweek in excess of 40 hours was

approximately 22 1/2 hours for which they were not paid straight time hourly

wages or overtime premiums. As truck drivers Plaintiffs Fredrick and Chris Napier

were required to work on Saturdays were paid straight time for hours worked but

not overtime premiums.

                                         19.

      Plaintiffs Fredrick and Chris Napier were not exempt under the Motor

Carrier Exemption of the Fair Labors Standards Act as defined in 13(b)(1) because

Plaintiffs were not involved in interstate travel across state lines or connected to an

interstate terminal to continuum an interstate journey of goods. Plaintiffs Fredrick

and Chris Napier were involved solely in intrastate trucking between the forest and

mills located within the State of Georgia.

                                         20.

      Defendants agreed to pay overtime to employees working in excess of 40

hours in their employee handbook which is attached as Exhibit A providing, “any
          Case 5:18-cv-00422-TES Document 1 Filed 11/13/18 Page 7 of 12




hourly employee working 40 hours or more per week will receive overtime for

those hours over 40.” (A copy of the employee handbook is attached as Exhibit A).

     CAUSE OF ACTION -WILLFUL FAILURE TO PAY OVERTIME

                                         21.

        At all times material Plaintiffs Fredrick and Chris Napier have been

“employees” covered by the FLSA and are entitled to hourly wages and overtime

wages for all hours worked in excess of 40 hours at one and a half their regular rate

of pay.

                                         22.

        FLSA 29 USC § 207 (a) (1) provides: “Except as otherwise provided in this

section, no employer shall employ any of his employees… for a work week longer

that forty hours unless such employees receives compensation for employment in

excess of the hours above specified at a rate not less than one and one-half times

the regular rate at which they are employed.”

                                         23.

        Plaintiffs Fredrick and Chris Napier have been at all times relevant required

to work without payment for hourly wages and overtime compensation required by

29 U.S.C. §207 (a)(1) for those hours worked in excess of forty (40) in the work

week.
           Case 5:18-cv-00422-TES Document 1 Filed 11/13/18 Page 8 of 12




                                        24.

        Defendants Rocky Bottom and William Parker, IV have a policy, practice

and scheme of paying truck driver employees only 40 hours per workweek no

matter if the employees worked in excess of forty (40) hours in a workweek.



                                        25.

       During the three years previous of filing of the Complaint, Defendants failed

to compensate Plaintiffs Fredrick and Chris Napier for time worked in excess of 40

hours a week and overtime premiums in accordance with the FLSA.

                                        26.

       Defendants’ pattern and practice of violating 29 U.S.C. §207 is unlawful

under 29 U.S.C §215 (a)(2) which provides: “It shall be unlawful for any person-

(2) to violate any of the provisions of …section 207 of this title, or any of the

provisions of any regulation or order of the Secretary issued under section 214 of

this title.”

                                        27.

       Defendants Rocky Bottom and Parker’s violations of the overtime

provisions of the FLSA are willful and intentional.
         Case 5:18-cv-00422-TES Document 1 Filed 11/13/18 Page 9 of 12




 CAUSE OF ACTION- AGREEMENT TO PAY OVERTIME PREMIUMS

                                        28.

      At all times relevant Plaintiffs Fredrick Napier, Chris Napier and Kendrick

Dumes were entitled to overtime wages which were agreed to in the Defendants’

Employee Handbook providing, “any hourly employee working 40 hours or more

per week will receive overtime for those hours over 40.”

                                        29.

      The Defendants are contractually liable to the Plaintiffs Fredrick Napier,

Chris Napier and Kendrick Dumes as agreed to in the Defendants’ Employee

Handbook which was contractually accepted by the act of the Plaintiffs continuing

to work for the Defendants pursuant to the terms and conditions in the Employee

Handbook.

                          LIQUIDATED DAMAGES

                                        30.

      Plaintiffs Fredrick and Chris Napier are entitled to liquidated damages in

addition to the damages set forth in the preceding paragraphs, in accordance with

FLSA § 16 (b), 29 U.S.C. § 216(b), because Defendants Rocky Bottom and Parker

have willfully and repeatedly violated the FLSA in not paying for hours worked

and overtime premiums.
        Case 5:18-cv-00422-TES Document 1 Filed 11/13/18 Page 10 of 12




                       COSTS AND ATTORNEYS FEES

                                       31.

      Defendants Rocky Bottom and Parker are indebted to Plaintiffs for the costs

of litigation, including reasonable attorney’s fees, in accordance with FLSA § 16

(b), 29 U.S.C. § 216(b).

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs Chris Napier, Fredrick Napier and Kendrick

Dumes pray judgement in their favor and for the following relief against

Defendants Rocky Bottom and Parker:

            (1)       That Plaintiffs Fredrick and Chris Napier be awarded

                      compensatory damages against the Defendants Rocky

                      Bottom and Parker, jointly and severally, in an amount to be

                      determined at trial for payment of the hours worked

                      including overtime premiums in excess of 40 hours for each

                      week during the three years previous to filing of the

                      Complaint through present due under the FLSA, plus an

                      additional like amount in liquidated damages;

            (2)       That the Court adjudge and declare that Defendants violated

                      the payment for hours worked and overtime premiums pay
Case 5:18-cv-00422-TES Document 1 Filed 11/13/18 Page 11 of 12




            provisions of the FLSA as to Plaintiffs Fredrick and Chris

            Napier;

   (3)      That the Court adjudge and declare that Plaintiffs Fredrick

            and Chris Napier were at all relevant times entitled to be

            paid for all hours worked and overtime premiums for all

            hours worked in excess of forty (40) hours in each

            workweek, and that these amounts to which Plaintiff shall be

            doubled as liquidated damages and that Defendants jointly

            and severally shall pay those damages;

   (4)      That Defendants be preliminary and permanently enjoined

            from violating its legal obligations and duties under FLSA to

            pay for wages for all compensable working time as well as

            overtime premium and be required to keep accurate records

            of all compensable working time of its employees;

   (5)      That the Court make an award to Plaintiffs for amount of

            unpaid wages and overtime compensation, including interest

            theron, and penalties in an amount to be proved at trial;

   (6)      That the Court award monies owed to Plaintiffs Fredrick

            Napier, Chris Napier and Kendrick Dumes pursuant to the

            agreement to pay overtime premiums in the Employee
       Case 5:18-cv-00422-TES Document 1 Filed 11/13/18 Page 12 of 12




                    Handbook and interest on the amount of any and all

                    economic losses at the prevailing legal rate;

           (7)      That the Court award Plaintiffs their attorneys’ fees pursuant

                    to 29 U.S.C. §216(b);

           (8)      That the Court award Plaintiffs all costs of this lawsuit, and

                    any and all such other relief as the Court may deem

                    appropriate and proper; and

           (9)      That Plaintiffs demands the claims herein be tried by jury




                                            S/ McNeill Stokes
                                            McNeill Stokes
                                            Georgia Bar Number: 683600
                                            Attorney for Plaintiffs


5372 Whitehall Place SE
Mableton, Georgia 30126
Telephone 404-352-2144
Email: mcstokes@bellsouth.net
